         Case
          Case7:20-cv-01959-KMK
               7:20-cv-01959-KMK Document
                                  Document191-1 Filed10/09/20
                                           192 Filed  10/08/20 Page
                                                                Page12ofof23




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
    ALLSTATE INSURANCE COMPANY,                                                   C.A. No.7:20-cv-01959-KMK
    ALLSTATE PROPERTY & CASUALTY INSURANCE
    COMPANY,
    ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
    AND ALLSTATE INDEMNITY COMPANY,

                          Plaintiffs,
    v.
    JAMES A. SPINA II, D.C.,
    ANDREA GROSSMAN,
    KIMBERLY A. SPINA,
    MAELIEN SPINA,
    CATSKILL MEDICAL CARE, P.C. (d/b/a MIDDLETOWN
    PHYSICAL THERAPY AND PAIN MANAGEMENT),
    TAMMY GARCIA-KLIPFEL, ESQ., as personal representative of
    the Estate of HERBERT M. GARCIA, M.D., deceased,
    PHYSICAL MEDICINE & DIAGNOSTIC TESTING, P.C.,
    CLIFTON D. BURT, M.D.,
    CHARLES H. BAGLEY, M.D.,
    MIDDLETOWN PHYSICAL THERAPY, P.C. (d/b/a PHYSICAL
    THERAPY OF ORANGE COUNTY),
    ELEANORE B. ROBLES, PT (a/k/a ELEANORE B. ROBLES-
    PARAS, PT),
    MID HUDSON ACUPUNCTURE, P.C.,
    RALPH J. STORM, L.AC.,
    OPEN MRI OF MIDDLETOWN, L.L.C.,
    UPSTATE RADIOLOGY, P.C.,
    ACCREDITED MEDICAL SUPPLY INC.,
    EFFECTIVE MARKETING & COMMUNICATIONS, LLC,
    JJMJ REALTY COMPANY, AND
    ROSWELL REALTY LLC,
                          Defendants.

AMENDED ORDER GRANTING ALLSTATE’S MOTION FOR ATTACHMENT AS TO
          BANK ACCOUNT OF CATSKILL MEDICAL CARE, P.C.
         Upon consideration of Plaintiffs’ 1 Motion for Attachment, and with the consent of the

affected Defendant, the Court being duly advised on these issues and good cause having been


Allstate Insurance Company, Allstate Property & Casualty Insurance Company, Allstate Fire & Casualty Insurance
1

Company, and Allstate Indemnity Company (collectively, “Allstate” or “Plaintiffs”).

                                                     -1-
       Case
        Case7:20-cv-01959-KMK
             7:20-cv-01959-KMK Document
                                Document191-1 Filed10/09/20
                                         192 Filed  10/08/20 Page
                                                              Page23ofof23




shown, pursuant to Fed. R. Civ. P. 64(a) and CPLR §6201(3), it is hereby ordered that the bank

account for Defendant, Catskill Medical Care, P.C. (d/b/a Middletown Physical Therapy and Pain

Management) at Orange Bank & Trust, account number ending in 5578, is hereby ATTACHED,

up to the amount of $1,755,073.00, and to be used by Allstate to satisfy any judgment in the above-

captioned matter.

       ORDERED that the Plaintiffs’ Motion for Attachment is hereby GRANTED, as it applies

to the bank account for Defendant, Catskill Medical Care, P.C. at Orange Bank & Trust, account

number ending in 5578, up to the amount of $1,755,073.00.

SO ORDERED:


______________________________________
The Honorable Kenneth M. Karas
White Plains, New York
________________,
 October 8         2020




                                               -2-
